269 F.3d 948 (9th Cir. 2001)
SHOSHONE-BANNOCK TRIBES OF THE FORT HALL RESERVATION, PLAINTIFF-APPELLEE,v.SECRETARY, DEPARTMENT OF HEALTHAND HUMAN SERVICES, TOMMY G. THOMPSON;* INDIAN HEALTH SERVICES, UNITED STATES DEPARTMENT HEALTH & HUMAN SERVICES; MICHAEL H. TRUJILLO, DIRECTOR OF INDIAN HEALTH SERVICE, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES; DOUGLAS BLACK, DIRECTOR OF OFFICE OF TRIBAL ACTIVITIES, INDIAN HEALTH SERVICE; JAMES R. FLOYD, PORTLAND AREA DIRECTOR, INDIAN HEALTH SERVICE, UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, DEFENDANTS-APPELLANTS.
Nos. 98-36022, 99-35951
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted September 14, 2000Filed October 16, 2001

1
NOTE: SEE AMENDED OPINION AT 279 F.3d 660.